DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The Drawings filed on 29 May 2019 are acceptable. 
Election/Restrictions:
 
1c.	Applicant's election without traverse of Group I (claims 1-15), filed on 14 June 2022 is acknowledged.  
1d.	Claims 1-19 are pending, of which claims 1-15 are under consideration. 
1e.	Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:
2.	The information disclosure statements filed on 10/21/2019 and 11/03/2020 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  

 Claim Objections:
3.	Claims 1, 5-7, 12, and 13 are objected to because of the following informalities:  
3a.	Claims 1, 5-7, 12-13 recite the acronyms “AML” and “FOXC1”. It is suggested to spell the acronyms in its first recitation.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  

Claim Rejections- 35 U.S.C. §112[b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4a.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite because it is unclear whether open or closed term language is intended.  See MPEP § 2111.03.  Specifically, it is not clear what is or is not excluded by the phrase “includes”.

Claim Rejections - 35 U.S.C. § 101:
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-7 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea and a law of nature) without significantly more. 
The instant claims 1-7 and 9-13 encompass a method of screening for an acute myeloid leukemia, (AML) patient who is unlikely to respond to or is nonresponsive to induction chemotherapy, the method comprising; determining the expression level of FOXC1 in a sample obtained from the patient, wherein an elevated level of FOXC1 expression indicates that the patient is unlikely to respond to or is non-responsive to induction chemotherapy. 
The claims recite a series of step or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance). The instant claims 1-6 recite “screening for an AML patient who is unlikely to respond to or is nonresponsive to induction chemotherapy by determining the level of FOXC1 expression”. Independent claim 7 recites “detecting the expression level of FOXC1 from a sample obtained from an AML patient”.  Thus “determining the level of FOXC1 expression” and “detecting the expression level of FOXC1” limitations as drafted, are a process that, under a broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claims precludes the steps from practically being performed in the mind. For example, one can simply look at a blot or compare samples on a blot for detection or one can mentally identify/select a patient or mentally decide that the patient is unlikely to respond to or is non-responsive to induction chemotherapy. As such, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, it falls within the “Mental Processes” grouping of abstract ideas (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)). Accordingly, the claims recite an abstract idea, i.e. judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes). 
Furthermore, claim 1 recites another judicial exception (revised step 2A, Prong One: yes) because the FOXC1 expression limitation (“an elevated level of FOXC1 expression indicates that the patient is unlikely to respond to or is non-responsive to induction chemotherapy”) is a consequence of natural processes, similar to the naturally occurring correlation found to be law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012) (see also, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);; Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015)). 
The claims also do not recite any additional elements/steps that do more than just describe the judicial exceptions with general instructions to apply the judicial exception. Overall, the claims do not integrate the abstract idea and laws of nature into a practical application that impose a meaningful limit on the judicial exceptions (revised step 2A, Prong Two: No). Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Claims 1-7 and 9-13 do not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exceptions (step 2B: No).  For example, obtaining a blood sample or bone marrow sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant extra-solution activity.  The limitations in claims 2-4 and 9-11 merely instruct a scientist to use any technique and/or any reagents. When recited at this level of generality, again, there is no meaningful limitation in these steps that distinguishes the claimed method from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant's invention at the time of filing. For example, the state of the art at the time of filing the instant application recognizes AML patients have elevated levels of FOXC1. For example, Blanchet et al, (Blood (2007) 110 (11); 2387; cited on the IDS of 10/21/2019) teach that FOXC1 is over-expressed in AML patients. The reference teaches that AML patients that had FOXC1 overexpression with Q1 had lowered response to induction chemotherapy and had worse survival rate, (see figure). Likewise, Somerville, (Cancer Cell 28, 329–342, September 14, 2015, cited on the IDS of 10/21/2019) teach that AML patients exhibit high FOXC1 expression levels and that those with FOXC1high AML exhibited significantly inferior survival in comparison with FOXC1low cases, (see page 335, column 2). Thus, correlation of FOXC1 levels in AML patients and chemotherapy non-responsiveness, was already known in the prior art.
Claims 7 and 9-13 recite "administering a therapeutically effective amount of one or more alternative therapies that is not chemotherapy to the patient who has an elevated level of FOXC1 expression”. It is noted that although these claims recite administering a therapeutically effective amount of one or more alternative therapies, this treatment step is not particular and is instead merely instructions to “apply” the judicial exception in a generic way. Thus, the treatment step does not integrate the mental analysis into a practical application. The claims do not recite any additional elements/steps that do more than just describe the judicial exception with general instructions to apply the judicial exception. Overall, the claims do not integrate the abstract idea into a practical application that imposes a meaningful limit on the judicial exception (revised step 2A, Prong Two: No).  Furthermore, if the patient does not have elevated FOXC1 level, there are no administration steps that integrate the mental analysis step into a practical application, (revised step 2A, Prong Two: No).  
Therefore, the instant claims 1-7 and 9-13 as a whole does not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and chttp://www.uspto.gov/patents/law/exam/examguide.jsp.

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchet et al (Blood 110: 2387, 207; cited on the 892 of 21 October 2019). 
The instant claims 1-6 encompass a method of screening for an AML patient who is unlikely to respond to or is nonresponsive to induction chemotherapy, the method comprising: determining the expression level of FOXC1 in a sample obtained from the patient, wherein an elevated level of FOXC1 expression indicates that the patient is unlikely to respond to or is non-responsive to induction chemotherapy.
Blanchet et al teach that FOXC1 is over-expressed in AML patients and that AML patients that had FOXC1 overexpression with quartile Q1 had lowered response to induction chemotherapy and had worse survival rate, (see page 2, results section and the figure).  Blanchet et al state that FOXC1 expression is higher in AML patients and reviews comparisons with normal blood mononuclear cells and bone marrow (see page 1, first and second paragraphs).  Blanchet et al disclose that a sequential MRD study indicated that FOXC1 expression level correlated to disease evolution after induction therapy or stem cell transplantation (persisting CR, relapses) (see page 1, results section, second paragraph). The reference teaches that FOXC1 can be used as a marker to predict a lack of or decreased response to induction therapy for AML patients (conclusion section). 
Therefore, the Blanchet et al reference anticipates instant claims 1-6 absent any evidence on the contrary.

Claim Rejections - 35 USC § 103:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over   Moorhouse et al, (US 20080305965, published on 12/11/2008, cited on the IDS of 10/21/2019) and Blanchet et al, (Blood; 2007; Vol:110; NO:11; 2387; cited on the IDS of 10/21/2019). 
The instant claims 1-6 encompass a method of screening for an AML patient who is unlikely to respond to or is nonresponsive to induction chemotherapy, the method comprising; determining the expression level of FOXC1 in a sample obtained from the patient, wherein an elevated level of FOXC1 expression indicates that the patient is unlikely to respond to or is non-responsive to induction chemotherapy. Claims 7-13 further limit the invention that the patient is administered a therapeutically effective amount of one or more alternative therapies that is not chemotherapy to the patient who has an elevated level of FOXC1 expression.
Moorhouse discloses a method of screening for an AML patient who is unlikely to respond to or is non-responsive to induction chemotherapy, methods for assigning an AML patient to an AML class or AML cluster and methods of choosing a therapy for an AML patient, methods of determining the efficacy of a therapy in an AML patient, and methods of determining the prognosis for an AML patient, (page 4, [0056]). The reference teaches a method of determining the expression level of FOXC1 in a sample obtained form said patient, (table on page 31). Moorhouse discloses that the biological sample used in the methods of detection is a tissue sample and cells from peripheral blood or bone marrow (page 2, [0036]; page 4, [0057]). Moorhouse also indicates that the assignment of a subject affected by AML to an AML class is used in a method of choosing a therapy for the subject affected by AML (page 8, [0085]).  Moorhouse continues to teach that a therapy regime will typically comprise a prescribed dosage of one or more drugs or hematopoietic stem cell transplantation (page 8, [0085]). 
However, Moorhouse does not explicitly disclose wherein an elevated level of FOXC1 expression indicates that the patient is unlikely to respond to or is non-responsive to Induction chemotherapy.
Blanchet et al teach that FOXC1 is over-expressed in AML patients and that AML patients that had FOXC1 overexpression with quartile Q1 had lowered response to induction chemotherapy and had worse survival rate, (see page 2, results section and the figure).  Blanchet et al state that FOXC1 expression is higher in AML patients and reviews comparisons with normal blood mononuclear cells and bone marrow (see page 1, first and second paragraphs).  Blanchet et al disclose that a sequential MRD study indicated that FOXC1 expression level correlated to disease evolution after induction therapy or stem cell transplantation (persisting CR, relapses) (see page 1, results section, second paragraph). The reference teaches that FOXC1 can be used as a marker to predict a lack of or decreased response to induction therapy for AML patients (conclusion section). 
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of screening for an AML patient who is unlikely to respond to or is non-responsive to induction chemotherapy as taught by Moorhouse by detecting and correlating elevated FOXC1 expression level in an AML patient to disease response/evolution after induction chemotherapy by following the teachings of Blanchet et al. One skilled in the art would have been motivated to make that modification because (i) acute myeloid leukemia (AML) is a collection of neoplasms with heterogeneous pathophysiology, genetics, and prognosis and (ii) a common goal is to provide more accurate risk assessment tools for diagnosis and prognosis of AML patients (Moorhouse, page 1, [0003], [0006; Blancet et al, conclusion]).  The person of ordinary skill in the art also would have been motivated to make those modifications and reasonably would have expected success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

8.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moorhouse et al, (US 20080305965, published on 12/11/2008, cited on the IDS of 10/21/2019) and Blanchet et al, (Blood; 2007; Vol:110; NO:11; 2387; cited on the IDS of 10/21/2019), as applied to claims 1-13 above, and further in view of Rowe (American Society of Hematology, 2009, Vol. 1, pages 396-405).
The teachings of Moorhouse and Blanchet et al. are set forth above.
However, the Moorhouse and Blanchet et al references do not teach administration of autologous or allogeneic stem cells to a patient with elevated FOXC1 expression, as required by instant claims 14 and 15. 
Rowe teaches that while 40% to 50% of older adults with AML can achieve a complete remission, less than 10% are long-term survivors, and the cure rate of older patients has only minimally improved over the past three decades, (see abstract). The reference teaches that allogeneic hematopoietic stem cell transplantation (allo HSCT) from an HLA-matched related donor provides the most potent anti-leukemic effect of any post-remission therapy in AML, as demonstrated by the lowest rates of relapse, (see page 401). Rowe also discloses that after allo HSCT, autologous HSCT (auto HSCT) is the most potent form of post-remission therapy (page 403).  
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of screening for an AML patient who is unlikely to respond to or is non-responsive to induction chemotherapy by detecting the elevated expression level of FOXC1 and administering stem cell transplantation therapy as taught by Moorhouse and Blanchet et al. by specifically administering autologous or allogeneic stem cells as taught by Rowe.  The person of ordinary skill in the art would have been motivated to make that modification because while there has been progress in the treatment of AML, a majority of patients still die from the disease and the greatest challenge is to maintain remission (Rowe et al., page 396, column 1; page 403, column 2, conclusion).  Allo HSCT and auto HSCT provide potent anti-leukemic effects as alternative therapies for AML patients post-remission (Rowe page 401 and 403).  The person of ordinary skill in the art also would have been motivated to make those modifications and reasonably would have expected success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

 

Conclusion:
9.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        12 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647